F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         NOV 27 2002
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,
                                                        No. 02-6160
          v.                                       D.C. No. CR-01-108-T
                                                     (W.D. Oklahoma)
 MICHAEL RAY WARREN,

               Defendant - Appellant.




                            ORDER AND JUDGMENT *


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is, therefore,

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Michael Ray Warren appeals from his conviction for possession of a

firearm after having been convicted of a crime punishable by a term of

imprisonment exceeding one year (18 U.S.C. § 922(g)(1)). For the following

reasons, we affirm Mr. Warren’s conviction and sentence.

      Prior to entering a plea of guilty, Mr. Warren filed a motion to dismiss for

lack of jurisdiction, asserting that 18 U.S.C. § 922(g)(1), the felon-in-possession

statute, is unconstitutional under the Supreme Court’s rulings in Jones v. United

States, 529 U.S. 848 (2000), United States v. Morrison, 529 U.S. 598 (2000), and

United States v. Lopez, 514 U.S. 549 (1995). The district court denied Mr.

Warren’s motion. Pursuant to a written plea agreement, Mr. Warren entered a

conditional plea of guilty, and reserved the right to appeal the district court’s

dismissal of this motion. Mr. Warren was sentenced to 120 months’

imprisonment and to three years of supervised release.

      On appeal, Mr. Warren reasserts that his conviction should be reversed

because § 922(g)(1) exceeds Congress’s authority under the Commerce Clause of

the United States Constitution, U.S. Const. art. I, § 8. Mr. Warren acknowledges

that this argument is “foreclosed” by our decision in United States v. Dorris, 236

F.3d 582, 586 (10th Cir. 2000) (“The decisions in Morrison and Jones give no

reason beyond what was already present in Lopez to find § 922(g)(1) beyond

Congress’ Commerce Power.”), cert. denied, 532 U.S. 986 (2001), which rejected


                                          -2-
the same argument. Rec. vol. IV, doc. 17, at 6 (Aplt’s Br.). His counsel informs

us that he has included the argument to preserve it for further review by the

United States Supreme Court. Be that as it may, Dorris nonetheless compels us to

AFFIRM Mr. Warren’s conviction and sentence in the instant case.



                                               Entered for the Court,


                                               Robert H. Henry
                                               Circuit Judge




                                         -3-